Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert A.  Goetz on 4/9/2021.  
2.	IN THE CLAIMS:
	Claims 28 and 29 have been cancelled.
--1-4 	(Previously Cancelled)
5.    (Currently Amended) A method for producing a parthenocarpy-regulated plant comprising inhibiting in a plant
(a) expression of a parthenocarpy regulatory gene encoding an amino acid group transferase polypeptide, wherein the parthenocarpy regulatory gene consists of a polynucleotide recited in any of (1) and (2):
(1)    a polynucleotide encoding a polypeptide having the amino acid sequence of SEQ ID NO: 1, and
(2)    a polynucleotide encoding a polypeptide having a sequence identity of 90% or higher relative to SEQ ID NO: 1, 

wherein the method further comprises selecting a plant having parthenocarpic fruit and wherein the plant is a solanaceous plant.
6-8. (Previously Cancelled)
9.	(Previously Presented) A parthenocarpy-regulated plant produced by the method recited in claim 5.
10-11	(Previously Cancelled)
12.	(Previously Presented) A plant in a progeny plant thereof, each of which is a parthenocarpic plant and in each of which
	expression of a parthenocarpy regulatory gene encoding an amino acid group transferase polypeptide is inhibited, wherein the parthenocarpy regulatory gene consists of a polynucleotide recited in any of (1) and (2) :
	(1)	a polynucleotide encoding a polypeptide having the amino acid sequence of SEQ ID NO: 1, and
	(2)	a polynucleotide encoding a polypeptide having a sequence identity of 90% or higher relative to SEQ ID NO: 1,
	wherein the plant is a solanaceous plant.
13-14	(Previously Cancelled)
15.    	(Previously Presented) The plant as set forth in claim 12 wherein: 

16.     (Previously Cancelled) 
17.    (Previously Presented) The plant and the progeny plant thereof as set forth in claim 12, wherein: 
the solanaceous plant is eggplant, tomato, or pepper. 
18.	(Previously Presented) the plant as set forth in claim 17, wherein said plant is a plant specified by the accession number of FERM BP-22257.  
19.    (Currently Amended) The plant as set forth in claim 12, wherein said plant is a plant body, a part of the plant body, or a seed of the plant body.
20.    (Previously Cancelled)    
21.    (Previously Presented)    The method as set forth in claim 5, wherein the plant is
eggplant.
22.	(Previously Cancelled) 
23.    (Previously Presented) The method as set forth in claim 5, wherein the sequence identity relative to SEQ ID NO: 1 is 95% or higher.
24.    (Previously Presented)    The method as set forth in claim 5, wherein
the plant is tomato, and the parthenocarpy regulatory gene is a gene of tomato.
25.    (Previously    Presented)    The method as set forth in    claim    5, wherein
the plant is pepper, and
the parthenocarpy regulatory gene is a gene of pepper. 
26. 	(Previously Canceled) 

28.    (Now Cancelled) 



29.    (Now Cancelled) 
30.	(Previously Cancelled)
31.    (Previously Presented)    The plant and the progeny plant recited in claim 12,
wherein the solanaceous plant is eggplant, and the parthenocarpy regulatory gene is a gene of eggplant. 
32.    (Previously Presented)    The plant and the progeny plant recited in claim 12,
wherein and the solanaceous plant is tomato, and the parthenocarpy regulatory gene is a gene of tomato. 

wherein the solanaceous plant is pepper, and the parthenocarpy regulatory gene is a gene of pepper.-- 
Reasons for Allowance
3.	Claims 5, 9, 12, 15, 17-19, 21, 23-25, 27 and 31-33  are deemed free of the prior art, given the failure of the prior art to teach or suggest a method for producing a parthenocarpy-regulated plant comprising inhibiting in a plant expression of a parthenocarpy regulatory gene encoding an amino acid group transferase polypeptide, wherein the parthenocarpy regulatory gene consists of any 1 of a polynucleotide encoding a polypeptide having the amino acid sequence of SEQ ID NO: 1 and a polynucleotide encoding a polypeptide having a sequence identity of 90% or higher relative to SEQ ID NO: 1, wherein the inhibition of the expression of the parthenocarpy regulatory gene is carried out by introducing into the plant a polynucleotide that inhibits expression of the parthenocarpy regulatory gene or by disrupting the parthenocarpy regulatory gene, wherein the method further comprises selecting a plant having parthenocarpic fruit and wherein the plant is a solanaceous plant; or a plant produced by said method.  
The closest prior art, Jong et al (2009, “The Solanum lycopersicum Auxin Response Factor 7 (SlARF7) Regulates Auxin Signaling during Tomato Fruit Set and Development”, The Plant Journal 57:160-170) teach transgenic tomato plants with decreased SlARF7 mRNA levels formed seedless parthenocarpic fruits.  Jong et al does not teach or suggest reducing the activity or expression of SEQ ID NO: 1 or a polynucleotide exhibiting 90% identity relative to SEQ ID NO: 1.



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/            Primary Examiner, Art Unit 1663